NO. 12-20-00083-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

KUNAL KIRIT PATEL,                                    §       APPEAL FROM THE
APPELLANT

V.                                                     §      COUNTY COURT AT LAW NO. 2

THE STATE OF TEXAS,
APPELLEE                                              §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
       Kunal Kirit Patel appeals his conviction for driving while intoxicated. In one issue,
Appellant challenges the trial court’s denial of his motion to suppress. We affirm.


                                              BACKGROUND
       Texas Department of Public Safety Trooper Joshua Hollars was patrolling Farm to
Market Road 756 in Smith County when he observed Appellant’s car traveling north in the right
lane of traffic. Hollars saw Appellant’s right turn signal activate at a location where there was
nowhere to turn. The turn signal remained on for approximately twenty seconds before Appellant
attempted to turn into an apartment complex entrance. It is disputed whether while making the
turn Appellant’s right tires went over the curb and adjoining sidewalk or his right rear tire merely
struck the curb. Hollars detained Appellant, administered standardized field sobriety tests, and
arrested Appellant for driving while intoxicated.
       Appellant filed a pretrial motion to suppress the evidence obtained as a result of his
detention, arguing that he was detained without reasonable suspicion of an offense in violation of
the Fourth Amendment. At a hearing on the motion, the State argued that Trooper Hollars had
reasonable suspicion to detain Appellant for failure to maintain a single lane of traffic 1 and

       1
           See TEX. TRANSP. CODE ANN. § 545.060(a) (West 2011).
driving while intoxicated. After a hearing, the trial court denied the motion, finding that during
the turn, Appellant drove over the sidewalk with both right tires, and, in doing so, violated the
Texas Transportation Code’s proscription against unsafe turns. 2 Appellant subsequently pleaded
“guilty,” and the trial court assessed his punishment at confinement for 180 days, suspended for
a term of fifteen months. This appeal followed.


                                             MOTION TO SUPPRESS
         In Appellant’s sole issue, he argues that the trial court erred by denying his motion to
suppress because Trooper Hollars lacked reasonable suspicion to justify his detention.
Standard of Review and Applicable Law
         A criminal defendant who alleges a Fourth Amendment violation bears the burden of
producing some evidence that rebuts the presumption of proper police conduct. Amador v. State,
221 S.W.3d 666, 672 (Tex. Crim. App. 2007). A defendant meets his initial burden of proof by
establishing that a search or seizure occurred without a warrant. Id. The burden then shifts to the
state to prove that the search or seizure was nonetheless reasonable under the totality of the
circumstances. Id. at 672-73.
         Reasonable suspicion exists if a law enforcement officer has specific articulable facts
that, when combined with rational inferences from these facts, would lead him to reasonably
suspect that a particular person has engaged, is engaging, or soon will be engaging in criminal
activity. Garcia v. State, 43 S.W.3d 527, 530 (Tex. Crim. App. 2001). In determining whether
reasonable suspicion existed, courts analyze the objective facts surrounding the detention, not the
officer’s subjective reasons for it. Garcia v. State, 827 S.W.2d 937, 943-44 (Tex. Crim. App.
1992). The state need not show with absolute certainty that an offense occurred to show
reasonable suspicion. Garcia, 43 S.W.3d at 530.
         We review a trial court’s ruling on a motion to suppress under a bifurcated standard of
review. Hubert v. State, 312 S.W.3d 554, 559 (Tex. Crim. App. 2010); Carmouche v. State, 10
S.W.3d 323, 327 (Tex. Crim. App. 2000). A trial court’s decision to grant or deny a motion to
suppress is generally reviewed under an abuse of discretion standard. Shepherd v. State, 273


         2
          In the trial court’s conclusions of law, it cites Section 545.104(a) as the section violated but recites the
content of Section 545.103, entitled “Safely Turning.” See TEX. TRANSP. CODE ANN. § 545.103 (West 2011). On
appeal, we presume—and both parties agree—that the trial court intended to state Appellant violated Section
545.103.


                                                          2
S.W.3d 681, 684 (Tex. Crim. App. 2008). We give almost total deference to a trial court’s
determination of historical facts, especially if those determinations turn on witness credibility or
demeanor, and review de novo the trial court’s application of the law to facts not based on an
evaluation of credibility and demeanor. Neal v. State, 256 S.W.3d 264, 281 (Tex. Crim. App.
2008). When deciding a motion to suppress evidence, a trial court is the exclusive trier of fact
and judge of the witnesses’ credibility. Maxwell v. State, 73 S.W.3d 278, 281 (Tex. Crim. App.
2002). Accordingly, a trial court may choose to believe or disbelieve all or any part of a
witness’s testimony. See State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000).
       We review de novo whether the totality of the circumstances is sufficient to support an
officer’s reasonable suspicion of criminal activity. State v. Cortez, 543 S.W.3d 198, 204 (Tex.
Crim. App. 2018). We uphold a trial court’s ruling on a motion to suppress under any legal
theory supported by the facts. Alford v. State, 400 S.W.3d 924, 929 (Tex. Crim. App. 2013).
Analysis
       At the suppression hearing, Trooper Hollars testified that the incident occurred shortly
after midnight on a Saturday morning, which is a prime time to encounter intoxicated drivers. He
further stated that the incident occurred on a road where two popular bars are located and that is
well known for driving while intoxicated offenses. Hollars’s attention was first drawn to
Appellant’s vehicle by Appellant’s activation of a turn signal in a place where there was nowhere
to turn. Hollars stated that the turn signal was on far longer than the one hundred feet required by
law before turning, 3 and agreed that it was on for about one thousand feet. This action raised
Hollars’s suspicion. Hollars testified that when Appellant turned, both of his right tires went onto
the curb and across the sidewalk in a “pretty violent” and unsafe manner. Hollars further testified
that the sidewalk was designated for foot traffic, and that driving on a sidewalk is never safe. He
then detained Appellant for multiple reasons, including the time of night, the long turn signal,
and Appellant’s hitting the curb and driving across the sidewalk.
       A video recording taken from Trooper Hollars’s vehicle was admitted into evidence at
the suppression hearing. The video shows Hollars driving in the left lane of a four-lane road and
then slowing down and pulling into the center turn lane. Appellant’s vehicle is then seen
traveling in the right lane next to another vehicle in the left lane. Appellant’s turn signal is
activated almost immediately after passing Hollars. Appellant’s vehicle slows, and, almost

       3
           See TEX. TRANSP. CODE ANN. § 545.104(b) (West 2011).


                                                      3
twenty seconds later, begins to turn right near an apartment complex entrance. Appellant’s left
tires go through the entrance, but his right tires appear to cut the corner, travel across the curb
and sidewalk, and then fall from the curb as Appellant continues into the entrance. Pictures of the
area were obtained from Google Maps and admitted into evidence. They show that a sidewalk
runs along the road immediately next to the curb and continues into the entrance.
       On appeal, Appellant argues that the trial court erred by denying his motion to suppress
because the record does not support its conclusion that Appellant made an unsafe turn in
violation of Section 545.103 and Trooper Hollars had no reasonable suspicion of any other
offense. In support of his argument, Appellant first contends that the video does not show him
driving over the curb and sidewalk but merely striking the curb with his rear right tire. Appellant
further contends that the State failed to show reasonable suspicion of a Section 545.103 violation
because it produced no evidence that the turn was unsafe, “such as the presence of other vehicles,
a collision or evasive maneuvering, [or] property damage.” We cannot grant Appellant relief
based on either of these contentions.
       First, we disagree with Appellant’s assertion that the video indisputably shows his rear
tire merely clipped the curb. We afford great deference to the trial court’s findings of historical
facts as long as the record supports those findings. Tucker v. State, 369 S.W.3d 179, 184 (Tex.
Crim. App. 2012). The same deferential standard applies when the finding is based on a
videotape recording admitted into evidence at a suppression hearing. Montanez v. State, 195
S.W.3d 101, 109 (Tex. Crim. App. 2006). Because of the poor lighting and bad camera angle, the
video is not ideal for viewing the turn. However, the video shows the right side of Appellant’s
vehicle rise and fall as it turns into the entrance, and it appears to drive over the curb and
sidewalk. Based on our review of the video, we conclude that it supports the trial court’s finding
that Appellant drove across the curb and sidewalk.

       Next, we disagree with Appellant’s contention that the State failed to show Trooper
Hollars had reasonable suspicion of a Section 545.103 violation because it produced no evidence
that the turn was unsafe. Under Section 545.103, “[a]n operator may not turn the vehicle to enter
a private road or driveway, otherwise turn the vehicle from a direct course, or move right or left
on a roadway unless movement can be made safely.” TEX. TRANSP. CODE ANN. § 545.103. In
support of his argument, Appellant cites three cases that address the safety element of another




                                                4
transportation code statute, Section 545.060, entitled “Driving on Roadway Laned for Traffic.”
Id. § 545.060. Section 545.060 states the following:


          (a) An operator on a roadway divided into two or more clearly marked lanes for traffic:

          (1) shall drive as nearly as practical entirely within a single lane; and

          (2) may not move from the lane unless that movement can be made safely.
Id. § 545.060(a). In each case cited by Appellant, the respective court of appeals held that the
State failed to prove the defendant’s movement was unsafe where the evidence showed only that
the defendant either changed multiple lanes at once or left his lane of travel momentarily. See
Hernandez v. State, 983 S.W.2d 867, 872 (Tex. App.—Austin 1998, pet. ref'd); Aviles v. State,
23 S.W.3d 74, 79 (Tex. App.—Houston [14th Dist.] 2000, pet. ref'd); Bass v. State, 64 S.W.3d
646, 651 (Tex. App.—Texarkana 2001, pet. ref'd). We find this case distinguishable from those.
Here, Appellant drove over a curb and a sidewalk designated for foot traffic.
         Based on the facts of this case, we conclude that Trooper Hollars had reasonable
suspicion that Appellant violated Section 545.103, and, therefore, the trial court did not err by
denying Appellant’s motion to suppress. See TEX. TRANSP. CODE ANN. § 545.103; Garcia, 43
S.W.3d at 530; Garcia, 827 S.W.2d at 943-44; see also Singleton v. State, 91 S.W.3d 342, 347-
48 (Tex. App.—Texarkana 2002, no pet.) (reasonable suspicion existed where officer testified
defendant’s turn was so fast and sharp that tires squealed, indicating turn was unsafe).
Accordingly, we overrule Appellant’s sole issue.


                                                    DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.


                                                                           JAMES T. WORTHEN
                                                                              Chief Justice


Opinion delivered January 6, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                              (DO NOT PUBLISH)


                                                           5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 6, 2021


                                         NO. 12-20-00083-CR


                                      KUNAL KIRIT PATEL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the County Court at Law No. 2
                        of Smith County, Texas (Tr.Ct.No. 002-82440-18)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.